Citation Nr: 1609731	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  05-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for meniscus tears of the right knee.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3. Entitlement to a rating in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2013 decision, the Board determined the Veteran's right knee disability warranted three separate 10 percent ratings, but no higher, for the disabilities listed above, effective August 29, 2003 (the date of the Veteran's claim for an increased rating).  For clarity purposes, the Board has separated the service-connected right knee disability into three separate issues.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2014, the Court vacated the Board's February 2014 decision and remanded the case for readjudication in compliance with the directives specified in a June 2014 Joint Motion for Remand (Joint Motion).  The parties to the Joint Motion indicated that they did not seek to disturb the portions of the February 2013 Board decision that were favorable to the Veteran (i.e., the partial awards of increased separate ratings to the date of claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an addendum to the October 2012 VA examination report.  In that report, the examiner stated that the Veteran's "confinement to a motorized chair for ambulation is multifactorial and not limited to the knee condition.  He has several health conditions that limit his mobility and his stability.  The knee condition causes instability with rotation/pivoting motions.  He also has other conditions that affect his mobilitiy [sic] moreso than the right knee."  As noted by the parties to the Joint Motion, the examiner did not specify which disabilities other than his right knee disability, if any, cause the Veteran to be confined to a wheelchair.  Nor did he provide any rationale for his conclusion that the other unidentified conditions contributed "moreso" to his mobility problems than the right knee.  Thus, an addendum opinion is required.

In this regard, the Board acknowledges the medical opinion of P.C., M.D., dated in January 2016.  In that opinion, Dr. P.C. noted that he "reviewed the relevant service and medical records, medical opinions, layperson statements and historical treatment records," and concluded that the Veteran's right knee disability, alone, caused him to use a wheelchair to ambulate.  In support of his opinion, Dr. P.C. noted the Veteran's "history of stroke which left no neurologic sequelae[,]" and that "there is nothing in the medical record to suggest that any of those issues would require the full time use of a wheelchair."  However, there are relevant treatment records that indicate otherwise.  Specifically, a June 2009 VA Social Work Psychosocial Assessment specifically states that "the [Veteran] is in a wheelchair and reports that he is partially paralyzed from a [cerebrovascular accident (CVA)] in 2006."  See also July 2011 Social Work Psychosocial Assessment (noting the Veteran is partially paralyzed as a result of his CVA); see also April 2013 Preventative Medicine Nursing Note (indicating partial paralysis on the left side due to CVA).  Another VA treatment record notes the Veteran has to use a motorized wheelchair "following a spinal injury."  See February 2010 Mental Health Transitional Housing Screening Note.  Thus, it appears that Dr. P.C. did not consider all relevant evidence in reaching his conclusion, requiring the Board to seek an addendum opinion on the matter.  

Moreover, both the Court and the Veteran take issue with the adequacy of the October 2012 VA examination.  While the "mere passage of time" does not require VA to provide a Veteran with a new, contemporaneous medical examination, in light of concern of the Veteran and the Court and the fact that the claim is being remanded for an addendum opinion, the Veteran should be afforded a VA examination to assess the current severity of his right knee disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from May 2015 forward.

2. Then schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should discuss any occupational impairment attributed solely to the right knee disability.

The examiner is also requested to address the following:

Does the Veteran's right knee disability, alone, require his use of a wheelchair?  In addressing this question, if other disabilities apart from the right knee disability affect the Veteran's mobility and require his use a wheelchair, please describe these disabilities and rank their level of contribution to the Veteran's need for a wheelchair from greatest to smallest.  If such a distinction cannot be made, the examiner should so state.  The examiner should also specifically comment on the January 2016 opinion of Dr. P.C. in VBMS in answering this question.

The examiner must provide a complete rationale for any opinion rendered.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Then, after taking any additional development deemed necessary as a result of the actions taken above, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

